DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on October 1, 2021 have been received and entered. Claims 17-20 have been amended, while claims 2-3, 6-7 and 10 have been canceled. Applicant’s amendments to the claim 17 obviates the basis of the objection. Claims 1, 4- 5, 8-9, 11-19 and 20 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of species (i) in the reply filed on June 7, 2019 was acknowledged. Upon further consideration election of species requirement between different species were withdrawn and all the withdrawn species were rejoined with the elected species. The requirement was deemed proper and was therefore made FINAL.
Claims 1, 4- 5, 8-9, 11-19 and 20 are under consideration. 

Priority
Instant application is a 371 of PCT/US16/43762 filed on 07/22/2016 that claims priority from provisional application no 62/196,634 filed on 07/24/2015.

Objections-Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is required: The specification teaches that the average porosity is about 85% with low standard deviation (see example 4).  Thus, the typical tensile strength is higher than 100 gF and therefore the maximum stress is more than 30 MPa (see para. 52 of the published application). In the instant case, recitation of phrases used in claims  such as fibrillar micro-particles have a rod-like structure and porosity at least 80% with interconnected pores to allow capillary flow along the rod direction; said fibrillar micro- particles have mechanical strength in the rod direction of at least 20 MPa as required by original claims lack clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to mmRNA incorporated on the nanofibrillar collagen material that modulate gene expression of the cells attached to the nanofibrillar collagen material, wherein the transfection of the cells attached to the aligned nanofibrillar material is at least 60% higher than the transfection of the same cells attached to a tissue culture plastic. It is noted that the transfection efficiency disclosed in the figure 13 does not provide support or antecedent basis for nanofibrillar collagen material further comprises mmRNA incorporated on the nanofibrillar collagen material. Appropriate correction and/or clarification is required.


Withdrawn-Claim Rejections - 35 USC § 103
Claims 17 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577) and  Paukshto et al (hereafter 1, US Patent no 8227574, dated 07/24/2012).
Applicant’s amendments to the claims introducing the limitation “fibrillar micro-particles with a diameter from 10 to 300 microns formed by aligned fibrils such that the fibrils enable attachment and alignment of at least one type of cells; and said fibrillar micro- particles comprise nucleic acid-based molecules that modulate gene expression of the cells attached to the fibrils” and deleting the phrase “micro-carrier further comprises mmRNA that modulate gene expression of the cells attached to the fibrils, such that the positively charged collagen nanofibrils compensate the negatively charged mmRNA incorporated on the surface of the nanofibrillar collagen” obviates the basis of rejection. Therefore, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 17 and 19  were  rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577) and  Paukshto et al (hereafter 1, US Patent no 8227574, dated 07/24/2012) and .  
Claims 17, 20 were rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577) and  Paukshto et al (hereafter 1, US Patent no 8227574, dated 07/24/2012), Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS) and further in view of Gio BIOSCIENCES (EDC: 1-ethyl-3-(3-dimethylamino) propyl carbodiimide, hydrochloride. Datasheet [online]. 24 June 2015, IDS). The rejection is withdrawn for the reasons discussed supra.  

Maintained-Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 11-12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577).
Claims are directed to a composition comprising: at least one aligned nanofibrillar collagen material with nanoweave structure and exhibiting positive charge, and enabling attachment and alignment of at least one type of cells; and said  nanofibrillar collagen material further comprises mRNA incorporated on the nanofibrillar collagen material that modulate gene expression of the cells attached to th
With respect to claims 1 and 8, Elangovan et al teach a composition comprising a chemically modified RNA (cmRNA or mmRNA) encoding HGF complexed with a non-viral delivery vehicle comprising PEI (claim 1, 8-9 of ‘423) and a biocompatible, bioresorbable collagen scaffold  (see claim 12, 13 of ‘423). It is disclosed that transfection that is facilitated by electrostatic interaction to bind the chemically modified mRNA via a cationic lipid including PEI 
Elangova et al differ from claimed invention by not explicitly disclosing using nanofibrillar collagen material that modulate gene expression of the cells attached to the nanofibrillar collagen material.
However, before the effective filing date of instant application, Huang et al teach aligned collagen fibrillar scaffolds with the woven-like helical and crimped configurations, which are typical for collagen-based fibrous tissue under reduced load. It is further disclosed that these aligned, woven fibrillar scaffolds better mimic the woven spiral structure of collagen bundles in relaxed blood vessels and have high mechanical strength. It is disclosed that the collagen membranes or scaffolds with parallel-aligned nanofibrils with controllable distribution of fibril diameters and supramolecular spatial patterns, and characterized the biological effect of anisotropic collagen nanofibrillar scaffolds on EC morphology, function, and in vivo survival (see 1039, col. 1, para. 1). Huang provide motivation to use a scaffold with controlled three-dimensional nano- and micro-structure, pre-determined thickness, fibril size, and high uniformity. These scaffolds 1) better mimic the complexity of native ECM at nano- andmicro-scales, 2) show high mechanical strength, 3) have uniform properties over a large area of several cm2, and 4) have controlled biodegradation rate depending on the level of crosslinking. Furthermore, these scaffolds provide a high degree of cell adhesionand confer cell guidance signals (see page 4046, col. 1, para. 1). Huang et al differ from claimed invention by not disclosing incorporating nucleic acid within collagen fibrillar scaffolds.
Pauksto et al cure the deficiency by teaching a composition comprising aligned nanofibrillar collagen material (see para. 103) with nanoweave structure (see para. 70-74) and enabling attachment and alignment of at least one type of cells (see para 98, 100, 106); and said nanofibrillar collagen material align endothelial cells according to some embodiments of the present invention depends in part on the diameter of the collagen fibrils. It is further disclosed that variations could include mRNA, antibodies that can enhance endothelial proliferation, maintain endothelial differentiation, and/or attract circulating endothelial progenitor cells (see para. 28).
Regarding claim 4, Pauksto et al discloses the modulating properties of collagen scaffolds crosslinking to increase the mechanical property and decrease degradation rate of these scaffold (para. 11 and example 2 para. 91).
With respect to claim 5, Pauksto et al discloses the composition further comprises a medical device comprises (figure 13 A and B, abstract). 
Regarding claim 9, Pauksto et al discloses that the composition comprises cells are selected from the group consisting of myocyte precursor cells, smooth muscle cells, cardiac myocytes, skeletal myocytes, satellite cells, fibroblasts, cardiac fibroblasts, chondrocytes, osteoblasts, osteocytes, endothelial cells, epithelial cells, epidermal cells, embryonic stemcells, hemopoietic cells, neuronal cells, Schwann cells, mesenchymal stem cells, glial cells, dorsal root ganglia, anchorage-dependent cell precursors, or combinations thereof  (see para. 26, claim 23).
Regarding claim 11, Pauksto discloses that the crosslinking a collagen scaffold with poly (ethylene glycol) as an example (para. 91).

With respect to claim 13, Pauksto discloses a composition comprising: a thread-lik
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of Pauksto by incorporating the cm mRNA in the aligned nanofibrils collagen, in order to provide a collagen fibril composition that includes cm mRNA based nucleic acid molecules for gene delivery as disclosed in Elangova, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly provided motivation to use controlled three-dimensional nano- and micro-structure, pre-determined thickness, fibril size, and high uniformity as compared to native collagen. These nano- and micro-structure collagen scaffolds 1) better mimic the complexity of native ECM at nano- and micro-scales, 2) show high mechanical strength, 3) and 3) have controlled biodegradation rate depending on the level of crosslinking (see Huang et al).  One of skill in the art would have had a reasonable expectation of success because prior art successfully reported (i) incorporation of condense negatively charged nucleic acids (cm mRNA) by means of electrostatic interaction to slightly positively charged nanoparticles leading to enhanced cellular uptake (see para. 54 and example of Elangovan),  (ii) chemically modified RNA (cmRNA) could be complexed with a biocompatible natural polymer collagen, (iii) ECM are known to selectively traps negatively charged particles (page 1571. col. 2, para. 1, page 1569, col. 2, last para Lieleg) and therefore expected to trap negatively charged nucleic acid. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 13, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577), as applied above and further in view of Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS).
The teaching of Elangovan , Huang and Pauksto and have been described above and relied in same manner here. The combination of reference teach a composition comprising: a thread-lik
However, the combination of reference differ from claimed invention by not disclosing that the thread like scaffold has porosity at least 80% with interconnected pores to allow capillary flow along the scaffold; said scaffold has the diameter at least 50 microns and mechanical strength in the thread direction at least 20 MPa.
Nakayama discloses a composition forming a thread-like nanofibrillar scaffolds with the fibrils aligned in the direction of the thread (abstract) such that the fibrils enable an attachment and alignment of at least human ECs (abstract) as in Pauksto. Nakayama further discloses wherein the thread-like scaffold has porosity at least 80% with interconnected pores to allow capillary flow along the scaffold (the cross sectional view of the fibril shows porosity and scaffold having the diameter at least 50 microns (the cross sectional view of the fibril shows scale of more than 100 μm; Figure 1 D) and mechanical strength in the thread direction at least 20MPa. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of aligned nanofibrils collagen scaffold comprising  nucleic acid based molecules as taught in prior art to optimize the porosity of said scaffold that has at least 80% with interconnected pores  as reported in Nakayama, in order to provide capillary flow along the scaffold, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide a fibril composition comprising nucleic acid based molecules for gene delivery (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported optimizing the porosity with interconnected pores to allow capillary flow along the scaffold having the diameter at least 50 microns and mechanical strength in the thread direction (see Nakayama).
 It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 13 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013,  9, No. 7; pages 6900-6908, IDS), as applied above for claim 13 and further in view of Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). 
The teaching of Elangovan, Huang, Pauksto and Nakayama have been described above and relied in same manner. The combination of reference differ from claimed invention by not disclosing that the scaffold is biocompatible biodegradable implant with tunable degradation depending on the level of crosslinking ranging from four weeks to one year.
Xu et al discloses that crosslinking collagen scaffolds is a useful way to control the degradation rate (page 7, para. 1), ranging from four weeks to one year. Specifically it is disclosed that the collagen scaffold crosslinked with nanoparticles at a range of ratios showed degradation rates from 45% to 5% after 14 days, which would suggest complete degradation taking place over 4 weeks or more(page 7, 1stcol. 1, para. 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of aligned nanofibrils as taught by Elangovan, Huang, Pauksto, to provide tunable degradation depending on the level of crosslinking as taught by Xu, in order to provide a more controlled degradation rate, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide a more controlled degradation rate as reported in Xu (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported tunable degradation depending on the level of crosslinking in order to provide a more controlled degradation rate as in Xu. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577) Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS), as applied above for claim 13 and further in view of Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). as applied above for claim 13 and further in view of G-BIOSCIENCES ( EDC: 1-ethyl-3-(3-dimethylamino) propyl carbodiimide, hydrochloride. Datasheet [online]. 24 June 2015, IDS).
The teaching of Elangovan, Huang Pauksto, Nakayama,and Xu have been described above and relied in same manner. The combination of reference disclose that the scaffold is the 
G-BIOSCIENCES discloses EDC/sNHS (EDC in conjunction with sulfo-NHS) can be used to crosslink proteins (page 3, para. 1-2; page 5, para. 2). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of aligned nanofibrils as taught by Elangovan, Huang  Pauksto, to provide tunable degradation depending on the level of crosslinking as taught by Xu, in order for the integration of EDC/sNHS, as previously disclosed by GBi, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide improved flexibility in the choice of crosslink material to be used in the composition as reported in Gbio (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported crosslinking proteins using ECD/sNHS to provide improved flexibility in the choice of crosslink material to be used in the composition as in GBio. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paukshto et al (US Patent no 8227574, dated 07/24/2012,  art of record) as evidenced by Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS),  and  Baker et al (Expert Rev Med Devices. 2009 6(5): 515–532, IDS)/Bolliet et al (Tissue Engineering 2008 Sep;14(3):207-19). 
Claims are directed to a composition comprising fibrillar micro-particles with a diameter from 10 to 300 microns formed by aligned fibrils such that the fibrils enable attachment and alignment of at least one type of cells; and said fibrillar micro- particles comprise nucleic acid-based molecules that modulate gene expression of the cells attached to the fibrils. 
With respect to claim 17, Paukshto discloses a composition forming a rod-like fibrillar micro-carrier with the micro fibrils aligned in the direction of the rod such that the fibrils enable an attachment and alignment of at least one type of cells and human fibroblast cells are shown to attach and align on the fibrils (figures 2a-c and 10). Paukshto and Baker disclose the composition 
However, Baker discloses incorporation of plasmid DNA, and encapsulated DNA in chitosan or core-shell structure nanoparticles (page 13, para. 2). Baker further discloses that the incorporation of nucleic acid improves the transfection efficiency (see page 13, para. 2-3). Likewise, Bolliet further teach using a homogeneous and highly porous solid collagen scaffold comprising collagen fibrils produced in successive fabrication runs in different freeze dryers with comparable pore size that loaded with plasmid encoding GDNF. The collagen scaffolds supplemented with 50 mg of pGDNF lipoplexes seeded with 500,000 and 2 million rat MSCs displayed high levels of expression and GDNF in the medium in the 4- to 6-day collection period (Fig. 6A, page 210, col. 1, para. 3, col. 2, para. 2 and 3).
 Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition comprising micro fibrils aligned in the direction of the rod such that the fibrils enable attachment and alignment of one type of cells that align on the fibrils as taught by Paukshto and Huang by to provide inclusion of nucleic acid based molecules as disclosed in Baker/ Bolliet order to provide a rod-like fibrillar micro-carriers aligned in the direction of the fibril that includes nuclei acid based molecules, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide a composition comprising nucleic acid based molecules as gene delivery  as contemplated by Paukshto (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported incorporation of DNA on collagen fibrils for efficient transfection efficiency (see Baker et al page 6, para.2 and Bolliet Fig. 6). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, .

Claims 17 and 19  are  rejected under 35 U.S.C. 103 as being unpatentable over Paukshto et al (US Patent no 8227574, dated 07/24/2012), Baker et al (Expert Rev Med Devices. 2009 6(5): 515–532, IDS)/ Bolliet et al (Tissue Engineering 2008 Sep;14(3):207-19) further in view of Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). 
The teaching of Paukshto and Baker/ Bolliet have been described above and relied in same manner. The combination of Paukshto and Baker differ from claimed invention by not disclosing that the micro-carrier is biocompatible biodegradable implant with tunable degradation depending on the level of crosslinking ranging from four weeks to one year; and a water based suspension of micro-carriers forms an injectable biocompatible biodegradable scaffold. 
Baker discloses a water based suspension of micro-carriers (nanoparticles suspended in electrospinning solution, such as water; page 12, 3rd and 5th paragraphs) that forms an injectable biocompatible biodegradable scaffold (in vivo implantation (injectable) of biocompatible scaffold that may be formed of biodegradable polymers; page 7, 5th paragraph; page 9, 1st paragraph). One of ordinary skill in the art would be motivated to modify the composition of Paukshto to have included a water based suspension of microcarriers forming an injectable biocompatible biodegradable scaffold, as previously disclosed by Baker, in order to provide a biocompatible scaffold containing no residue of harmful chemicals and capable of being degraded by the body of a patient after injection.
Xu et al discloses that crosslinking collagen scaffolds is a useful way to control the degradation rate (page 7, para. 1), ranging from four weeks to one year. Specifically it is disclosed that the collagen scaffold crosslinked with nanoparticles at a range of ratios showed degradation rates from 45% to 5% after 14 days, which would suggest complete degradation taking place over 4 weeks or more(page 7, 1stcol. 1, para. 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition disclosed by Paukshto to provide tunable degradation of 4 weeks to 1 year depending on the extent of crosslinking as taught by Xu, in order to provide a more .

Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paukshto et al (US Patent no 8227574, dated 07/24/2012), Baker et al (Expert Rev Med Devices. 2009 6(5): 515–532, IDS)/ Bolliet et al (Tissue Engineering 2008 Sep;14(3):207-19) , Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS) and further in view of Gio BIOSCIENCES (EDC: 1-ethyl-3-(3-dimethylamino) propyl carbodiimide, hydrochloride. Datasheet [online]. 24 June 2015, IDS).
The teaching of Paukshto, Baker/ Bolliet et al and Xu have been described above and relied in same manner. The combination of references disclose that the micro-carrier is the rod-like aligned collagen scaffold (rod-like fibrils collagen scaffold (col.  4, lines 21-25) cross-linked
(col. 15, lines 1-10). Paukshto does not disclose cross-linked by EDC/sNHS. 
G-BIOSCIENCES discloses EDC/sNHS (EDC in conjunction with sulfo-NHS can be used to crosslink proteins (page 3, para. 1-2; page 5, para. 2). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of Paukshto in order for the integration of EDC/sNHS, as disclosed by Gio as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide improved flexibility in the choice of crosslink material to be used in the composition (supra). One of skill in the art would have had a reasonable .

Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing and new rejections, they are addressed as follows:
Applicant’s representative disagree with the rejection arguing that Elangovan does not teach or reasonably suggest each and every element of the pending claims. In particular, there are two components of the composition described by Elangovan:“anon-viral delivery vehicle” which may be a micro-particle And “bioresorbable scaffold”. Applicant argues that the in Elangovan the “non-viral delivery vehicle” may be a micro-particle with special properties; but nowhere does Elangovan describe or suggest, or provide any example of collagen-based microparticles as taught and claimed in the subject application. Secondly, in Elangovan the “Bioresorbable scaffold” can be made of collagen, but nowhere does Elangovan describe or suggest an alignment structure as taught and claimed in subject application. Elangovan does not describe or suggest injectable scaffolds. Applicant would like to further point out that the present invention is very distinct and different from Elangovan, for at least the following reasons: (i) the delivery vehicle is simultaneously the scaffold, including a micro-particle size; (ii) the claimed composition comprises at least one aligned fibrillar material; (iii)  this aligned fibrillar material enables attachment and alignment of at least one type of cells; (iv) in addition,  the nucleic acid-based molecules presented in the fibrillar material can “modulate gene expression of the cells attached to the fibrillar material”. This suggests a novel “solid state transfection” (see [0004], [0007] for example).  Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Elangovan et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of using parallel-aligned nanofibrillar scaffolds appears to be a 3-dimensuional controlled and transient release of mmRNA (cm mRNA). It is emphasized that it is Pauksto et al (WO 2013/103423, dated 04/11/2013) not Elangovan who teaches (i) collagen-based micro particles  (ii)  “bioresorbable scaffold” made of collagen have an alignment structure that is similar to one disclosed in the instant application. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., intended use of injectable scaffolds) are not recited in the rejected claim 1 and claims dependent therefrom. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). To the extent, applicant argument pertains to claim 19, it should be noted that Baker discloses a water based suspension of micro-carriers (nanoparticles suspended in electrospinning solution, such as water; page 12, 3rd and 5th paragraphs) that forms an injectable biocompatible biodegradable scaffold (in vivo implantation (injectable) of biocompatible scaffold that may be formed of biodegradable polymers; page 7, 5th paragraph; page 9, 1st paragraph). One of ordinary skill in the art would be motivated to modify the composition of Paukshto to have included a water based suspension of microcarriers forming an injectable biocompatible biodegradable scaffold, as previously disclosed by Baker, in order to provide a biocompatible scaffold containing no residue and capable of being degraded by the body of a patient after injection.
It is relevant to note that Pauksto teaches a composition comprising aligned nanofibrillar collagen material (see para. 103) with nanoweave structure (see para. 70-74) and enables attachment and alignment of at least one type of cells (see para 98, 100, 106); and said nanofibrillar collagen material align endothelial cells according to some embodiments of the present invention depends in part on the diameter of the collagen fibrils. It is further disclosed that variations could include mRNA, antibodies that can enhance endothelial proliferation, maintain endothelial differentiation, and/or attract circulating endothelial progenitor cells (see para. 28). In view of foregoing it is apparent that all the feature of at least one aligned 
As previously indicated, Elangovan et al. in describing a composition state: “employing biomaterials (such as collagen) to release chemically modified ribonucleic acid (cmRNA) in a controlled manner addresses the high cost and safety concerns existing with recombinant protein-based approaches. Elangovan et al further teaches transfection is facilitated by electrostatic interactions to bind the mmRNA and to target cell membranes utilizing compounds nanoparticles, polyethylenimine. Elangovan et al teach chemically modified RNA (cmRNA or mmRNA) encoding HGF complexed with a non-viral delivery vehicle comprising PEI (claim 1, 8-9 of ‘423) and a biocompatible, bioresorbable collagen scaffold. It is further disclosed that PEI-cm RNA complex is entrapped in collagen scaffold (see para 105). It is emphasized that absent of any unexpected superior results the mechanism of entrapment of cmRNA within collagen material as required by independent claim is not relevant to the composition as broadly claimed. Further, the newly cited art teaches ECM are known to selectively trap negatively charged particles (Lieleg , page 1571. col. 2, para. 1, page 1569, col. 2, last para.) and therefore positively charged collagen as disclosed in Pauksto is expected to trap negatively charged nucleic acid (cmRNA) is an expected results  in view of Lieleg. It is further disclosed that transfection like instantly claimed composition (see claim 8) is facilitated by electrostatic interaction to bind the chemically modified mRNA via a cationic lipid including PEI (supra). The claim 1 as such do not requires any specific cmmRNA release kinetics from the nanofibrillar material that would distinguish the claimed composition from one obvious over prior art. Elangovan disclose that the main function of cationic head groups is to condense negatively charged nucleic acids (cm mRNA) by means of electrostatic interaction to slightly positively charged nanoparticles, leading to enhanced cellular uptake and endosomal escape (see para. 54). Baker and Bolliet further provide guidance with respect to use of a homogeneous and highly porous solid collagen scaffold comprising collagen fibrils that are loaded with plasmid encoding GDNF to improve transfection efficiency of MSC seeded on said collaged scaffold (Fig. 6A, page 210, col. 1, para. 3, col. 2, para. 2 and 3 and see page 13, paa. 2 of Baker).
 Applicants' selective reading of Elangovan et al. ignores the teachings of the Pauksto. There is no requirement for Elangovan to teach that which is clearly taught by Pauksto and Lieleg.  Absent evidence of any unexpected result, it would have been prima facie obvious for a 
On pages 11 and 12, applicant argues that cell alignment achieved by the present invention facilitates substantially high transfection as compared to standard methods. This is evident from figure 16 of the specification that shows substantial and unexpected increase in transfection efficiency, and is further analyzed in detail in the post filing publication of Zaitseva et al (Tissue Engineering 2-19, 121-130). This was an unexpected result and finding. Applicant assert that alignment taught by the present invention causes stretching of the cell membrane which makes it easier for nucleic acid-based molecule penetration. Applicants’ arguments have been fully considered, but are not found persuasive.
Such is not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Pauksto et al teaches a composition comprising aligned nanofibrillar collagen material (see para. 103) with nanoweave structure (see para. 70-74) and enabling attachment and alignment of at least one type of cells (see para 98, 100, 106); and said nanofibrillar collagen material align endothelial cells according to some embodiments of the present invention depends in part on the diameter of the collagen fibrils. It is further disclosed that variations could include mRNA that can enhance endothelial proliferation, maintain endothelial differentiation, and/or attract circulating endothelial progenitor cells (see para. 28).  Further, incorporation of nucleic acid on the he nanofibrillar collagen material using different method such as one disclosed in Elangovan/Baker and Bolliet were considered routine before the effective filing date of instant application. Therefore the fact that nucleic acid may be incorporated within collagen scaffold for transfection of cell seeded on said scaffold composition to a greater extent as evident from the teaching of Bolliet or Baker is an expected result, and is the goal behind loading nucleic acid on collagen scaffold composition. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  Further, applicant should note that unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Example 5 (Figure 16) discloses human fibroblasts transfected with HGF mRNA and stained with .alpha.-hHGF (red) and Hoechst (blue) are presented in the FIG. 16, where A--cells were seeded on tissue culture plastic; B--cells were seeded on aligned collagen scaffold (aligned-crimp coating on plastic). The result of figure 16 appears to correspond to highlighted portion (fig. 2) of post filing publication of Zaitseva et al. The instant specification and post filing reference teaches use of aligned nanofibrillar collagen scaffolds fabricated by shear-based fibrillogenesis to form aligned nanofibrillar sheets, followed by self-assembly of the sheets to form thread-like scaffolds that are cross linked with EDC chemistry to modulate the degradation of the scaffold, with individual fibril diameters of ~30~80 nm (see page 123, col.. 2, last para and page 124, col. 1, highlighted text). The superior transfection HGF mmRNA was quantified for cells seeded on TC plastic and cells seeded on aligned collagen film (see fig. 16 of the instant application and page 124, col. 1, para. 1, fig. 2). However, in the instant case, claim are not so limited. In fact, claims recite a composition comprising nanofibrillar collagen material comprising mmRNA/nucleic acid that is incorporated on the nanofibrillar collagen material (loaded into nanofibrillar collagen material). It is noted that Figure 16 and highlighted text on page 124, col. 1, do not support the unexpected superior result as it  pertains to direct cm mRNA  transfection of cell seeded on the comprising nanofibrillar collagen material and not loading of mmRNA on the nanofibrillar collagen material prior to seeding cells. Further, independent claims do not require thread-like scaffolds cross linked with EDC chemistry.

Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments on record are not compelling and do not overcome the rejection of record.
Examiner’ note: Applicant is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nie et al (Journal of Controlled Release, 2007, 120, 515-532, IDS)  discloses a composition comprising at least one aligned fibrillar material enabling attachment and alignment of at least one type of cells (highest attachment shown in group C where the DNA loaded chitosan nanoparticles are incorporated into the scaffold; alignment is not explicitly discussed but as evidenced by Baker, the nanoscale features of the nanofiber would have enabled cell alignment (Baker page 4, para. 2); page 119, para. 5; Fig. 5); and said fibrillar material comprises nucleic acid based molecules that modulate gene expression of the cells attached to the fibrillar material (the DNA loaded chitosan nanoparticles are incorporated into the scaffold; Groups B and C both show increased expression of BMP-2 after transfection with the scaffolds B and C; Fig. 1 and 7). 
Sun et al (Biomaterials 301222–1231 (Year: 2009)) teach preparation of collagen scaffolds incorporating plasmid complexes that facilitates transfection of MSC seeded on the collagen scaffold. 
 Akhtar et al (Advanced Drug Delivery Reviews 59 (2007) 164–182)
Balmayor et al (USPGPUB20180214572) teach a pharmaceutical composition comprising a mRNA encoding  a bone morphogenetic protein (BMP) further comprising a collagen scaffold to which said RNA has been added or into which said RNA has been loaded along with seeding increasing number of cells on collagen sponges (see para. 418, example 11, figure 17).
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632